Citation Nr: 0838327	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A hearing loss disorder was not demonstrated during the 
veteran's service or within a year thereafter, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 

3.  A tinnitus disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).    

2.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2005 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   
 
Background

The veteran was afforded an audiological examination 
conducted in July 1971 on his entrance to active duty 
service.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
20
20
LEFT
30
25
20
15
15

His separation examination included an audiological component 
conducted in June 1973.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
15
25
10
LEFT
25
5
5
5
15

Neither examination assessed any hearing defect.  Service 
medical records are otherwise silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss 
and/or tinnitus.

The veteran asserts that his military service included 
exposure to small arms fire and also that he worked within a 
5 inch gun mount, both of which produced acoustical trauma.  
He further asserts that such noise exposure caused his 
present hearing loss and tinnitus.  

In August 1974, the veteran was afforded another examination 
in connection with his service in the Navy Reserves.  That 
examination, more than a year after his separation, was also 
silent as to complaints, findings, treatment or diagnoses 
relating to hearing loss and/or tinnitus.  The results of the 
whisper hearing test afforded at that time was 15/15 
bilaterally. 

The veteran's initial claim for VA benefits was filed in 1977 
and did not include claims for hearing loss and/or tinnitus.  
Over the years, he has filed a number of VA claims and also 
received treatment at VA facilities.  He first alluded to a 
hearing loss disability in correspondence dated January 27, 
1999, claiming that his service records demonstrated "a mild 
hearing loss (deafness) while on active duty."  

In January 2001, the Board addressed a service connection 
claim for a different disorder for this veteran.  At that 
time, the Board noted that the veteran appeared to also be 
raising a claim of entitlement to service connection for 
hearing loss and referred that matter to the RO for 
disposition as appropriate.

The veteran formally submitted a claim for bilateral hearing 
loss and tinnitus in December 2004 and included several post 
service medical records.  One private puretone audiogram from 
June 1982 reflects a diagnosis of mild to moderate 
sensorineural hearing loss bilaterally without complaints or 
findings as to tinnitus.  VA treatment records from 2004 
submitted with the veteran's application included an April 
2004 VA outpatient treatment consultation where the veteran 
reported hearing loss since 1981.  Notwithstanding, the April 
2004 treatment record recorded that the veteran specifically 
denied any tinnitus disorder at that time.  

The veteran was afforded a VA examination in March 2005.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
95
105
95
LEFT
55
60
90
105
105

The average decibel loss between 1000 and 4000 hertz was 90 
decibels in the right ear, and 90 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 6 percent in the right ear and 14 percent in the left ear. 

The examiner characterized the veteran's February [sic] 1971 
examination on entrance as representing a "mild hearing loss 
. . . at 500Hz . . . ."  The examiner also noted that any 
hearing disorder present on entrance had resolved when the 
veteran was released from active duty and further noted that 
while low frequency hearing loss can be attributed to outer 
and/or inner ear pathology, it is not associated with noise 
exposure.  The examiner considered that veteran's assertions 
as to exposure to acoustical trauma but concluded, based on 
the evidence of record, that the veteran's hearing loss and 
tinnitus were not the result of military service.  

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The VA examiner's March 2005 comment as to the veteran having 
a hearing loss on entrance into service is somewhat 
misleading.  In Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

In this case all service audiometric test scores for the 
appellant's hearing are insufficient to establish defective 
hearing disability for which service connection may be 
awarded consistent with 38 C.F.R. § 3.385, since the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater.  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Thus, 
from a legal perspective, the veteran did not have any 
cognizable hearing loss in accordance with VA regulations 
while he was in service and he would, accordingly, be 
entitled to a presumption of soundness for hearing.  

Accordingly, the veteran's representative's argument that 
consideration should have been given to service connection on 
the basis of aggravation of a pre-existing disorder is moot.  
It bears additional emphasis that the service treatment 
records were silent as to complaints and/or findings vis-à-
vis hearing loss and the separation examination demonstrates 
an actual, albeit slight, improvement in hearing rather than 
any increase in hearing loss during military service.  Thus 
even if the record demonstrated a hearing loss disability on 
entrance sufficient to overcome the presumption of soundness, 
a claim as to aggravation could not be supported because of 
complaints, findings or diagnoses during service are absent. 

The veteran asserts that he "just kept pressing the button" 
during the hearing examination in 1974 to just get out and 
that such conduct actually produced a fairly consistent 
examination result at all puretone levels, but the Board 
finds such assertions rather unpersuasive.  The veteran also 
recants his previously acknowledged onset of hearing loss in 
1981 and asserts that his hearing loss and tinnitus are 
related to acoustical trauma in service.  

The Board also notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board also notes that there is no competent medical 
evidence on file of either a hearing loss disability, as 
defined by 38 C.F.R. § 3.385, or tinnitus until years after 
the veteran's separation from active service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record demonstrates the veteran first clinically 
documented hearing loss was not until the early 1980's, many 
years after separation from service, and that in April 2004 
the veteran acknowledged onset of hearing loss in the 1980's 
and even not having manifested tinnitus as of April 2004.  In 
addition, a VA examiner has concluded that the veteran's 
tinnitus and bilateral hearing loss are unrelated to service.  
No competent medical authority has associated the veteran's 
claimed disorders to service.  Under the circumstances, the 
preponderance of the evidence is against the claims. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


